Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 06/17/2021. The amendments have been entered and, accordingly, claims 1 and 3-18 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
The restriction requirement between Species A through H, as set forth in the Office action mailed on 04/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 104/21/2020 is withdrawn.  Claims 3-4 and 6-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a heat exchanger including a plurality of fins each including a fin collar…the plurality of fins being stacked by serially connecting fin collars of the respective fins,…to form a plurality of conduit lines and a fin core,…a reinforcer provided to at least one, but not all, of the conduit lines and having a length corresponding to a length of the conduit lines from one end to another end thereof, wherein liquid is configured to flow through at least one of the conduit lines to which the reinforcer is provided.”
The closest prior art of record (JP 2010169344 to Yasuhiro) does not teach a reinforcer being provided to at least one, but not all, of the conduit lines and having a length corresponding to a length of the conduit lines from one end to another end thereof. Specifically, Yasuhiro’s heat exchanger does not require/need any kind of reinforcer or inserter to be provided to the conduit lines (3) due the fact that the heat transfer pipe (4) acts as a reinforcer when the pipe (4) is expanded through the passages (3). Although Yasuhiro teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the heat exchanger of Yasuhiro to eliminate the heat transfer pipe/reinforcer (4) from the conduit lines (3) to provide the reinforcer to at least one, but not all, of the conduit lines (3), destroying Yasuhiro’s working principle consisting on having heat transfers pipes (4) in all conduit lines (3). Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        





	/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763